Citation Nr: 1617857	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement for service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sema Lederman, Attorney. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to February 1968 and from November 1970 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

In October 2013, the undersigned Veterans Law Judge issued a decision regarding the Veteran's claims. Service connection for PTSD was denied and service connection for dermatophytosis of the feet was granted. The Board noted that there was evidence in the record that shows a diagnosis for acquired psychiatric disabilities other than PTSD. 

The Board remanded this case for a VA examination to determine whether a current psychiatric disorder was etiologically related to service. The Board also remanded this case for a VA examination to determine the severity of the Veteran's service-connected bilateral hearing loss. Additionally, this case was remanded in order to obtain all of the Veteran's outstanding VA treatment records for the period from June 2011 through the present.  There has been substantial compliance with the Board's remand.

In March 2015, the RO in Providence, RI issued a supplemental statement of the case that denied service connection for psychiatric disorders and continued the rating of 0 percent for the Veteran's service-connected bilateral hearing loss. 



FINDINGS OF FACT

1. At worst, the Veteran manifested level I hearing in the right ear and level I hearing in the left ear during the appeal period.

2. The Veteran's diagnosed psychiatric disorders are not etiologically related to service.


CONCLUSION OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2015).

2. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter.  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran is challenging the initial evaluation assigned following the grant of service connection. In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a June 2012 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating. See 38 U.S.C.A. § 7105(d)(1). VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b). See also Dingess.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. In this case, the October 2013 Board decision remanded this case to obtain all treatment records from June 2011 to present.  Here, the Veteran's VA records have been obtained and associated with the claims file including the most current treatment records from the West Palm Beach VAMC.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide an opinion regarding the etiology of the claimed psychiatric condition; and record the relevant findings for rating the Veteran's hearing loss, including the effects on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the above development, there has been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  All reasonable doubt regarding a degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

A.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

On the authorized audiological evaluation in January 2009,  pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
50
50
LEFT
       20
20
25
50
45

Speech audiometry revealed Maryland CNC speech discrimination scores of 90 percent in the right ear and of 92 percent in the left ear.

The puretone average for the right ear was 37.5 and for the left ear was 35. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and I in the left ear.

A comparison between these levels and 38 C.F.R. § 4.85, Table VI, yields a 0 percent evaluation, consistent with the currently assigned rating.

On the authorized audiological evaluation in December 2013,  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
40
60
65
LEFT
       40
30
35
60
60

Speech audiometry revealed Maryland CNC speech discrimination scores of 92 percent in the right ear and of 92 percent in the left ear.

The puretone average for the right ear was 51 and for the left ear was 46. Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and I in the left ear.

A comparison between these levels and 38 C.F.R. § 4.85, Table VI, yields a 0 percent evaluation, consistent with the currently assigned rating.

The provisions of 38 C.F.R. § 4.86 govern exceptional patterns of hearing impairment.  Exceptional patterns of hearing loss include pure tone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  As seen above, these exceptional hearing loss patterns have not been demonstrated, and therefore 38 C.F.R. § 4.86 is not applicable.

The Veteran testified that he does not wear hearing aids because he has been told they will not help him. He also stated that he goes to the VA every six weeks to get rid of wax build up, but that the hearing in his right ear is completely gone. The Veteran also testified that his hearing has worsened since 2009 and that he is unable to hear out of his right ear. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he testified that his hearing has worsened over the years and that he is unable to hear out of his right ear.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes a level of disability consistent with the assigned rating. Specifically, the audiological testing from 2009 is not markedly different than the December 2013 testing. Moreover, there is nothing in the evidence of record to support a complete inability to hear out of the right ear. 

For these reasons, and given the mechanical application of the criteria for evaluating hearing loss, a rating higher than 0 percent is not warranted for bilateral hearing loss.

B. Extra Schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. Moreover, the rating criteria adequately addresses the Veteran's symptoms of bilateral hearing loss.    

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's bilateral hearing loss does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition. As to employment, the Veteran indicates he is still able to attend work and provides no supporting evidence of statements of excessive absences. Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
	
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and law evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Element (1) of service connection requires that there be a current disability. VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 104 F.3d 1328 (1997).   This requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance. Id. at 294, n.3.

Here, in his June 2008 statement to the Board, the Veteran alleged treatment over many years for depression since he served in the Vietnam War. The Veteran also reported depressive symptoms in February 1998 in relation to the death of his wife. The Veteran has August 2003 diagnoses for psychotic disorder as well as depressive disorder. The Veteran also has a diagnosis of major depressive disorder in his December 2013 VA examination. Furthermore, the Veteran has a diagnosis noted as recently as November 2013 for bipolar disorder that is controlled by medication.   Therefore, element (1) is met. 

Element (2) of service connection requires in-service occurrence of the condition. The Veteran  reported to his VA examiner in December 2013 that he experienced depression in the Vietnam War. Furthermore, in his April 2011 VA examination for PTSD, the Veteran reported treatment at age 15 in 1962 for bipolar disorder. The Veteran noted that he had no treatment between adolescence and the late 1990s. 

The evidence in the record does not support the Veteran's claim of in-service incurrence of a psychiatric disorder. The Veteran's January 1964 entrance examination reported frequent indigestion, shortness of breath and car sickness but nothing relating to mental health symptoms. In January 1966 the Veteran had an annual examination where he reported being in good health except that he had insomnia for which he received a prescription. In July 1966, the Veteran reported headaches. In March 1974, the Veteran reported pain in his right arm and left shoulder.  In sum, all of his service treatment records show no reported psychiatric symptoms. There is nothing in the record to show complaints of or diagnoses in service by the Veteran. Moreover, the Board notes that the Veteran appears to be an adequate historian for his other medical disabilities both past and present in his service treatment records. AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). The Board finds these contemporaneous medical records to be more probative than statements from the Veteran made years after service. Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight). 

The Board also considered the Veteran's statements that he had bipolar disorder as an adolescent. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (presumption of sound condition).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111 ; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The Board notes that the Veteran did not report any psychiatric conditions at his entrance examination, during service or within a year of service. The Board also notes that while the Veteran has reported having bipolar disorder as an adolescent, he does not report having any psychiatric problems before service in his most recent December 2013 examination. 

Where, as here, there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111 .

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

Here, there is no clear and unmistakable evidence to rebut the presumption of soundness. The Veteran's isolated comments regarding a preservice psychiatric diagnosis is not sufficient to meet this high standard. 

The Board has considered the Veteran's December 2013 examination where the Veteran reported experiencing symptoms of depression after serving in Vietnam. While the VA examiner opined that the depression is at least as likely as not due to his military service, he did not note any evidence of in-service diagnosis. A clarification request was sent in January 2014 to the examiner asking for a full rationale to be provided for his opinion. The examiner responded that it was not possible without pure speculation.  

The Board notes that there is no evidence of an event, injury or diagnosis that occurred in service that would connect depression to service. While the Veteran reported mortar attacks at his examination, there is no evidence in the service records that these attacks occurred according to the December 2005 memo. Certainly, statements of symptoms after Vietnam are less probative than contemporaneous records would be. To the extent that the VA examiner is attributing depressive disorder to either of the above, this opinion is not probative. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value). 

Element (2) is not met for the psychiatric condition. 

Finally, the Board considered that the Veteran's August 2003 diagnosis of psychotic disorder is considered a chronic disease for VA purposes. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable. 38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

In this instance, the Veteran noted to the examiner that he became depressed after Vietnam. However, depression is not the same as a 'psychoses' such as psychotic disorder that was diagnosed in August 2003. Moreover, there is no evidence in service nor until 2003 of the presence of this chronic disease. Therefore, there is no continuity of symptomatology to allow for service connection. 

In sum, the evidence is not evenly balanced. Rather, the preponderance of the evidence is against the claim and it must be denied. 


ORDER

An initial compensable rating for bilateral hearing loss is denied. 

Service connection for a non-PTSD psychiatric condition is denied. 




____________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


